UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6343



WALTER EDWARD HALL,

                                                Plaintiff - Appellant,

          and


TYRUNNELL HALL; DWAYNE DOUCETT,

                                                            Plaintiffs,

          versus


JACK KAVANAGH, Warden; BISHOP L. ROBINSON,
Former Secretary; STUART O. SIMMS, Present
Secretary; RICHARD A. LANHAM, SR., Commission-
er; JAMES PEGUESE, Chief; CHARLES GRAHAM, Cap-
tain; GREGORY MADDOX, Lieutenant; E. BROWN,
Lieutenant; CHARLES KIMBROW, Nurse,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-1841-S)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Walter Edward Hall, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Walter Edward Hall appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Hall v. Kavanagh, No. CA-98-1841-S (D. Md.

Feb. 5, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2